Name: Commission Regulation (EEC) No 3182/81 of 3 November 1981 opening an invitation to tender for the mobilization of common wheat as food aid for the Kingdom of Lesotho
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 11 . 81 Official Journal of the European Communities No L 318 /7 COMMISSION REGULATION (EEC) No 3182/81 of 3 November 1981 opening an invitation to tender for the mobilization of common wheat as food aid for the Kingdom of Lesotho Whereas , should force majeure make it impossible to complete the operation in question within the set time limits , it should be made clear who is to bear the liability for any resulting costs ; Whereas provisions should be made for security to be given for the purpose of guaranteeing that the obliga ­ tions arising by virtue of participation in the invitation to tender will be fulfilled ; Whereas the German intervention agency should be made responsible for the tendering procedure for supply to Lesotho ; Whereas it is important that the Commission be informed without delay of the tenders submitted in response to the invitation and of those accepted by the intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the condi ­ tions for the mobilization of cereals as food aid ('), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 ('), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 19 May 1981 the Council of the European Communities declared that by way of Community action it proposed to grant Lesotho 4 000 tonnes of common wheat under its 1981 food-aid programme ; Whereas an analysis of the state of the cereals market with reference to cereals intervention in Germany indicates that the criteria of Article 3 (2) of Council Regulation (EEC) No 2750/75 should be applied and that the intervention agency of the Member State as specified should mobilize the cereals from those stocked in its own stores and should also determine the conditions of mobilization ; Whereas the proposed invitation to tender should be for supply of the products delivered to Durban/East London , that is at the moment when the goods are actually placed on the quay or in the lighter where applicable ; Whereas the award under the invitation to tender must be made in favour of the tenderer offering the best terms ; 1 . Tenders are hereby invited for the supply, by way of Community food-aid action , to the Kingdom of Lesotho of 4 000 . tonnes of common wheat . 2 . The tendering procedure shall take place in the Federal Republic of Germany in one lot . The product shall be mobilized by the German intervention agency from the stores specified in the Annex . Shipment shall be from a Community port . 3 . The invitation to tender provided for in para ­ graph 1 is for supply of products delivered to Durban/ East London ; that is at the moment when the goods are actually placed on the quay or in the lighter where applicable . 4 . The product shall be delivered in bulk . Article 2 1 . The decision on tenders received in response to the invitation provided for in Article 1 shall be taken on 20 November 1981 . 2 . The closing date for submission of tenders shall be 20 November 1981 at 12 noon . 3 . The notice of invitation to tender shall be published in the Official Journal of the European Communities not less than nine days before the closing date for submission of tenders . (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 198 , 20 . 7 . 1981 , p . 2 . (') OJ No L 281 , 1 . 11 . 1975 , p . 89 . O OJ No 106 , 30 , 10 . 1962, p . 2553 /62 . 0 OJ No L 263 , 19 . 9 . 1973 , p . 1 . No L 318 /8 Official Journal of the European Communities 7 . 11 . 81 Article 3 The prices offered must be expressed in the currency of the Member State in which the invitation to tender was issued. tation shall be issued. The costs relating thereto shall be borne by the intervention agency. 3 . Samples intended for analysis shall be taken and the inspection shall be carried out in accordance with the trade practices in force in the country of shipment. Article 4 Article 7 The contract shall be awarded to the tenderer offering the best terms . However, if the tenders submitted do not appear to reflect normal market prices and costs , the intervention agency, with the agreement of the Commission , may refuse the tenders . Article 5 1 . The German intervention agency shall be responsible for organizing the invitation to tender provided for by this Regulation and the payment to the successful tenderer . 2 . It shall forthwith communicate to the Commis ­ sion the list of firms which have responded to the invitation to tender, specifying the terms of each tender, together with the name and business name of the successful tenderer. 3 . The intervention agency shall request the successful tenderer to supply the following informa ­ tion : (a) after each shipment, a statement giving details of the quantities loaded, the quality of the products and the type of packing ; (b) the date of the departure of the ships, the esti ­ mated date of arrival of the products at their desti ­ nation ; (c) all possible contingencies which might occur during transportation of the products . The information indicated above shall be forwarded by the intervention agency to the Commission imme ­ diately upon receipt . 1 . The tenderer shall give security in an amount of 6 ECU per tonne of goods . It shall be released :  in the case of all tenderers whose tenders are unsuccessful or are not accepted,  in the case of the successful tenderer, when the operations concerned have been carried out within the prescribed time limit and on submission of the original export licence duly granted and endorsed by the competent authorities of the Member State mentioned in the tender,  in the case of the successful tenderer for quantities not supplied by reason of force majeure. 2. The security required under paragraph 1 may be provided in the form of a cash deposit or of a guarantee issued by a credit institution conforming to criteria laid down by each Member State . Article 8 Article 6 As regard this tender the intervention agency is autho ­ rized to make an initial payment of 80 % of the value of the quantity given in the bill of lading, on presenta ­ tion of that document and subject to the taking of a security for an amount equal to the initial payment. 1 . The common wheat referred to in Article 1 must be of fair and sound merchantable quality and corres ­ pond at least to the breadmaking quality required for intervention except that the moisture content shall not exceed 15% . 2 . For this purpose the intervention agency of the country of shipment shall arrange for a check at the port at the time of loading on the nature , quality and packaging of the goods . Following inspection an attes ­ Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1981 . For the Commission Poul DALSAGER Member of the Commission 7 . 11 . 81 Official Journal of the European Communities No L 318 /9 BILAG - ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿9Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne Hafen der 4 000 Wilhelm Bley KG Emden Nellinghof 4 Gemeinschaft 2846 Neuenkirchen 3 Emden Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap